Per Curiam.
The reasons stated by Judge Duer in his opinion dismissing the applicant’s petition for relief under the Post Conviction Procedure Act were correct, are adopted by us, and we find no grounds justifying granting leave to appeal.
After submission of his application for leave to appeal the applicant forwarded to one of the judges of this Court a “Brief in Rebuttal of the State’s Argument” in which he claims that his Constitutional rights were violated because he had not been furnished a transcript of the proceedings at his Post Conviction hearing before Judge Duer, in order to substantiate his claim that Judge Duer was prejudiced against him. The record forwarded with his application for leave to appeal con*627tains a transcript of the proceedings at his Post Conviction hearing before Judge Duer. A careful examination of the transcript reveals no evidence whatever of prejudice and nothing which would serve any useful purpose to the applicant so that his request that this Court issue an order to the lower court to supply him with a (copy of the) transcript of the Post Conviction hearing is denied, and his brief in rebuttal will be merely included in the record of this proceeding. There is no provision in the Post Conviction Procedure Act requiring the furnishing of the transcript of the proceedings in any case. Gamble v. Warden, 223 Md. 633; Ingram v. Warden, 221 Md. 597.

Application denied.